DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
In view of the amendment filed on September 16, 2021, claims 2, 12 and 16 have been canceled and claims 1, 11 and 15 have been amendment. Accordingly, claims 1, 3-11, 13-15 and 17-20 are pending and under examination.
As to claims 1, 11 and 15, in the Office action dated June 18, 2021 claims 2-3, 6-7, 9-10, 12 and 16-20 were indicated as objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. In the amendment filed on September 16, 2021, claim 1 has been amended to incorporate all of the limitations of claim 2, claim 11 has been amended to incorporate all of the limitations of claim 12, and claim 15 has been amended to incorporate all of the limitations of claim 16.
 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 3 and 17-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 3, 17 and 18 are dependent on canceled claim, therefore, the scope of claims 3, 17 and 18 are unclear. Appropriate correction is required.
Claims 19-20 are directly or indirectly dependent on claim 18, therefore, they are rejected for the same reason as claim 18 by virtue of dependency on claim 18. 

Allowable Subject Matter
Claims 1, 4-11 and 15 are allowable.
As to claim 1, there is no art of record alone or in combination that teaches of an embolic protection system that includes the combination of recited limitations in the claim. The art of record alone or in combination did not teach the recited limitations of a second protection device having a proximal portion configured to remain outside the body and a distal portion, the distal portion comprising: an outer sheath; a wire radially within the outer sheath; and a third filter assembly radially within the outer sheath and coupled to the wire, wherein the third filter assembly of the second protection device has a generally tubular self-expanding main body portion defining a lumen extending from a distal end to a proximal end thereof.
As to claim 11, there is no art of record alone or in combination that teaches of an embolic protection system that includes the combination of recited limitations in the 
As to claim 15, there is no art of record alone or in combination that teaches of an embolic protection system that includes the combination of recited limitations in the claim. The art of record alone or in combination did not teach the recited limitations of a second protection device having a proximal portion configured to remain outside the body and a distal portion, the distal portion comprising: an outer sheath; and a third filter assembly coupled to and extending distally from a distal end of the outer sheath, the third filter assembly including an expandable support structure and a filter element, wherein the expandable support structure comprises a plurality of legs, a distal ring, and a pull wire, wherein a distal end of each leg of the plurality of legs is coupled to the distal ring and a proximal end of each leg of the plurality of legs is coupled to the distal end of the outer sheath.
 
Election/Restrictions
Claims 13-14 are directed to non-elected Species.  Examiner suggests Applicant to cancel claims 13-14.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN V NGUYEN whose telephone number is (571)272-5962. The examiner can normally be reached Monday - Friday 8:30 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Ho can be reached on 571-272-4696. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TUAN V NGUYEN/Primary Examiner, Art Unit 3771